     Case: 1:19-cv-01436-DCN Doc #: 26 Filed: 02/14/20 1 of 2. PageID #: 176



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


GARY BRACK, R.N.                    )     CASE NO. 1:19-cv-1436
                                    )
            Plaintiff,              )     JUDGE DONALD NUGENT
                                    )
      vs.                           )
                                    )
CUYAHOGA COUNTY et al.,             )
                                    )
            Defendants.             )
______________________________________________________________________________

 MOTION TO WTHDRAW AS COUNSEL FOR DEFENDANT CUYAHGOA COUNTY
                        EXECUTIVE ARMOND BUDISH
______________________________________________________________________________



       Pursuant to Local Rule 83.9, Attorney Gregory G. Huth respectfully moves this Court for

leave to withdraw as Counsel of Record for Defendant Cuyahoga County Executive Armond

Budish in the above-captioned matter.

       Defendant Cuyahoga County Executive Armond Budish will continue to be represented in

this case by Christopher G. Keim, Michael N. Chesney, and Lindsey Carr Siegler.




                                              1
      Case: 1:19-cv-01436-DCN Doc #: 26 Filed: 02/14/20 2 of 2. PageID #: 177



                                              Respectfully submitted,

                                              GREGORY G. HUTH, Law Director
                                              Cuyahoga County, Ohio

                                              /s/ Gregory G. Huth ______________________
                                              GREGORY G. HUTH (0062028)
                                              Law Director, Cuyahoga County
                                              (216)-698-6549 (Telephone)
                                              GHuth@cuyahogacounty.us
                                              2079 East 9th Street
                                              Cleveland, Ohio 44115


                                              Attorney for Defendant Armond Budish




                               CERTIFICATE OF SERVICE


       The undersigned certifies that a copy of the forgoing Motion to Withdraw was served

electronically this 14th Day of February 2020. Notice of filing will be sent to all parties by

operation of the Court’s electronic filing system. Parties may access this filing through the

Court’s system.




                                              /s/ Gregory G. Huth
                                              Law Director, Cuyahoga County
                                              One of the Attorneys for Defendant Armond Budish




                                                 2
